









Exhibit 10.1


FORM OF
META FINANCIAL GROUP, INC.
2002 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT


RS No. _________


This restricted stock award is hereby granted on ________________ by Meta
Financial Group, Inc. (the “Corporation”) to ________________ (the “Grantee”) in
accordance with the Meta Financial Group, Inc. 2002 Omnibus Incentive Plan, as
it may be amended from time to time (the “Plan”), and the following terms and
conditions. Any capitalized term used but not defined in this Agreement shall
have the meaning set forth in the Plan.


1.Restricted Shares. The Corporation hereby awards to the Grantee _______ shares
(the “Restricted Shares”) of the common stock of the Corporation, par value $.01
per share (“Common Stock”), pursuant to the Plan and subject to the restrictions
and other terms and conditions set forth in this Agreement. A copy of the Plan,
as currently in effect, is incorporated by reference and is attached to this
Agreement.


2.Transfer Restrictions and Restriction Period. During the period commencing on
________________ (the “Grant Date”) and ending on ________________ (the
“Restriction Period”), any unvested Restricted Shares may not be sold, assigned,
transferred, pledged or otherwise encumbered by the Grantee, except by will or
the laws of descent and distribution in the event of the Grantee’s death,
pursuant to a qualified domestic relations order as defined in the Code or the
rules thereunder, or as provided in this Agreement.


Except as otherwise provided in the Plan or this Agreement or as determined by
the Committee in its discretion in accordance with Section 6(b) of the Plan, and
provided that the Grantee maintains Continuous Service during the Restriction
Period, the Restricted Shares shall vest and become transferable in accordance
with the following schedule: [INSERT VESTING SCHEDULE]


3.Documentation of Restricted Shares. As of the Grant Date, unless the
Restricted Shares vest the same day, the Corporation shall issue Common Stock
certificates in the Grantee’s name with respect to the Restricted Shares and
shall hold such certificates on behalf of the Grantee until such Restricted
Shares become vested as described in Section 2 above. Such certificates shall
bear the following (or a similar) legend:


“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Corporation’s 2002 Omnibus Incentive Plan, as amended, and an agreement
entered into between the registered owner and the Corporation. Copies of such
Plan and the agreement are on file in the offices of the Secretary of the
Corporation, 5501 South Broadband Lane, Sioux Falls, South Dakota 57108.”


The Corporation may require the Grantee to execute and deliver stock powers in
favor of the Corporation with respect to the certificates representing the
Restricted Shares.




4.Delivery of Shares of Common Stock. Upon the vesting of the Restricted Shares
in accordance with Section 2, the Corporation shall deliver to the Grantee (or,
if the Grantee has died, the Grantee’s legal representative) a certificate
representing such Common Stock. Such Common Stock shall be free of the
restrictions described in Section 2 and shall exclude the restrictive legend
described in Section 5.







--------------------------------------------------------------------------------





The Corporation’s obligation to deliver shares of Common Stock hereunder shall,
if the Committee so requires, be conditioned upon the receipt of a
representation as to the investment intention of the Grantee or any other person
to whom such shares are to be delivered, in such form as the Committee shall
determine to be necessary or advisable to comply with the Securities Act of
1933, as amended, or any other federal, state or local securities law or
regulation. In requesting any such representation, the Committee may provide
that such representation requirement shall become inoperative upon a
registration of such shares or other action eliminating the necessity of such
representation under the Securities Act of 1933 or other securities law or
regulation. The Corporation shall not be required to deliver any Common Stock
upon the vesting of the Restricted Shares prior to (i) the admission of such
shares to listing on any stock exchange or system on which the shares of Common
Stock may then be listed, and (ii) the completion of such registration or other
qualification of such shares under any state or federal law, rule or regulation
as the Committee shall determine to be necessary or advisable.


5.Termination of Service or Death of the Grantee. If the Grantee ceases
Continuous Service for any reason other than death, total or partial disability
or Retirement, all Restricted Shares that are unvested at the time of such
termination of Continuous Service automatically shall be forfeited to the
Corporation. If the Grantee ceases to maintain Continuous Service due to death,
total or partial disability or Retirement, all Restricted Shares that are
unvested at the time of such termination of Continuous Service shall become
fully vested on the date of termination of Continuous Service. If the Continuous
Service of the Grantee is terminated for cause, all rights under this Agreement
shall expire immediately upon the Corporation’s notification to the Grantee of
such termination.


6.Adjustments for Changes in Capitalization of the Corporation. In the event of
any change in the outstanding shares of Common Stock by reason of any
reorganization, recapitalization, stock split, stock dividend, combination or
exchange of shares, merger, consolidation, or any change in the corporate
structure of the Corporation or in the shares of Common Stock, the number and
class of shares covered by this Agreement shall be appropriately adjusted by the
Committee, whose determination shall be conclusive.


7.Effect of Change in Control. If a tender offer or exchange offer for shares of
Common Stock (other than such an offer by the Corporation) is commenced, or if
the stockholders of the Corporation approve an agreement providing either for a
transaction in which the Corporation will cease to be an independent publicly
owned entity or for a sale or other disposition of all or substantially all of
the assets of the Corporation, any unvested Restricted Shares that have not
previously been forfeited shall become fully vested upon the occurrence of such
event.


8.Stockholder Rights with respect to Restricted Shares. Subject to the
restrictions and limitations set forth in the Plan and this Agreement, the
Grantee shall have all of the rights of a stockholder of the Corporation with
respect to the Restricted Shares, including, but not limited to, the right to
receive all dividends paid on the Restricted Shares and the right to vote the
Restricted Shares.


9.Binding Effect of Agreement. The provisions of this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and the
successors and assigns of the Corporation and any person to whom the Restricted
Shares are transferred by will or by the laws of descent and distribution.


10.Withholding Tax. Upon the vesting of the Restricted Shares in accordance with
Section 2 (or at such earlier time, if any, that the Grantee elects under Code
Section 83(b) to include the value of the Restricted Shares in taxable income),
the Corporation shall have the right to: (i) require the Grantee or such other
person to pay to the Corporation the amount of any taxes which the Corporation
or any of its Affiliates is required to withhold with respect to such Restricted
Shares; (ii) to retain, or sell without notice, a sufficient number of such
shares to cover the amount required to be withheld or in lieu of any of the
foregoing; or (iii) to withhold a sufficient sum from the Grantee’s compensation
payable by the Corporation to satisfy the Corporation’s tax withholding
requirements. The Corporation shall have the right to deduct from any dividends
paid with respect to the Restricted Shares the amount of any taxes the
Corporation is required to withhold with respect to such dividend payments. The
Corporation’s method of satisfying its withholding obligations shall be solely
in the discretion of the Corporation, subject to applicable federal, state and
local law.


11.Notices. All notices hereunder to the Corporation shall be delivered or
mailed to it addressed to the Secretary of Meta Financial Group, Inc., 5501
South Broadband Lane, Sioux Falls, South Dakota 57108. Any notices hereunder
to the Grantee shall be delivered personally or mailed to the Grantee’s address
noted below. Such addresses for the service of notices may be changed at any
time provided written notice of the change is furnished in advance to the
Corporation or to the Grantee, as the case may be.





--------------------------------------------------------------------------------







12.Plan and Plan Interpretations as Controlling. This Agreement and the terms
and conditions set forth herein are subject in all respects to the terms and
conditions of the Plan, which are controlling. All determinations and
interpretations of the Committee shall be binding and conclusive upon the
Grantee or his legal representatives with regard to any question arising under
this Agreement or under the Plan.


13.Grantee Service. Nothing in this Agreement shall limit the right of the
Corporation or any of its Affiliates to terminate the Grantee’s service as a
director, officer or employee, or otherwise impose upon the Corporation or any
of its Affiliates any obligation to employ or accept the services of the
Grantee.


14.Grantee Acceptance. The Grantee shall signify his/her acceptance of the terms
and conditions of this Agreement by signing in the space provided below and
returning a signed copy of this Agreement to the Corporation at the address set
forth in Section 11 above. In signing this Agreement, the Grantee, to the extent
such Grantee is an executive officer, director or ten percent stockholder of the
Corporation acknowledges that the Restricted Shares may not be sold or otherwise
transferred by the Grantee except in accordance with the provisions of Section
16 of the Securities Act of 1934, as amended from time to time.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


META FINANCIAL GROUP, INC.


By:
Name: ________________
Title: ________________
GRANTEE




Name: ________________
Address: ____________________________
 
 








